Citation Nr: 1541037	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  He died in September 2010.  The appellant is his surviving spouse and the substitute-claimant in this appeal.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The claims file was subsequently transferred to the RO in Huntington, West Virginia.  During the pendency of the appeal, the Veteran died.   

Prior to October 10, 2008, the only recourse that would have been open to the appellant to continue the claim of the Veteran would have been to file a claim for accrued benefits under the provisions of 38 U.S.C.A. § 5121  (West 2014).  In October 2008, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151  (2008) became law.  That Act created the new 38 U.S.C.A. § 5121A , which allows for substitution in the case of the death of a claimant who dies on or after October 10, 2008.  VA has amended its regulations to clarify the rules and procedures regarding claims affected by 38 U.S.C.A. § 5121A.      

In February 2013, the RO recognized the appellant as the substitute-claimant in the Veteran's appeal.  As such, she brings the current claim without the restrictions imposed by 38 U.S.C.A. § 5121. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board notes that the appellant failed to appear for a scheduled Board video conference hearing on December 3, 2014.  However, review of the record shows that on September 24, 2014, the appellant contacted VA and requested that the hearing be conducted at the VA Medical Center (VAMC) in Clarksburg, West Virginia, because she did not have transportation to appear at the Huntington, West Virginia, location.  In a letter dated November 28, 2014, the appellant requested a copy of the Veteran's claims file in preparation for her December 2014 hearing, which she noted was to be held at the VAMC in Clarksburg.  

Although video conference hearings normally are not conducted by the Board from VAMCs, the appellant's correspondence does not suggest an unwillingness to appear at the Regional Office.  Moreover, at no point was the appellant notified that a hearing could not be conducted at the Clarksburg VAMC.  

Given the circumstances, the appellant should be scheduled for a Board video conference hearing at the nearest VA facility that provides video hearings.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video conference hearing in connection with her appeal to be held at the nearest VA facility in West Virginia that provides video conference hearings.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




